 

 

Case 4:16-cv-02789-JSW Document 33

XAVIER BECERRA
Attorney General of California
J ACQUELINE DALE
Supervising Deputy Attorney General
MARIA ELLINIKOS
Dey Attorney General
State Bar No. 235528
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
Telephone: (415) 510-3447
Fax: | (415) 703-1234
E-mail: Maria.Ellinikos@doj.ca.gov
Attorneys for the State of California

Filed 01/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

UNITED STATES OF AMERICA ex rel.
MICHAEL FRANCHEK and STATE OF
CALIFORNIA ex rel. MICHAEL
FRANCHEK,

Plaintiffs,
Vv.
WORKRITE ERGONOMICS, LLC and
KNAPE & VOGT MANUFACTURING
COMPANY,

Defendants.

 

me ee ee ee SS

CASE NO, 4:16-cv-02789-JSW

AMENDED NOTICE OF MOTION OF THE
PEOPLE OF THE STATE OF CALIFORNIA
FOR SETTLEMENT RECOVERY
APPORTIONMENT

Date: March 12, 2021

Time: 9:00 a.m.

Courtroom: 5

Judge: The Honorable Jeffrey S. White

AMENDED NOTICE OF MOTION OF THE PEOPLE OF THE STATE OF CALIFORNIA FOR SETTLEMENT

RECOVERY APPORTIONMENT
No. 4:16-cv-02789-JSW

 
aD

 

 

‘Case 4:16-cv-02789-JSW Document 33 Filed 01/22/21 Page 2 of 2

| AMENDED NOTICE OF MOTION

PLEASE TAKE NOTICE that on March 12, 2021 at 9:00 a.m. or as soon thereafter as the matter
may bejheard in Courtroom 5 of this Court located at 1301 Clay Street, Oakland, California 94612, the
California Attorney General, on behalf of the People of the State of California, will move this Court for
an Order allocating the remaining $239,428.41 in settlement proceeds, after the California Attorney
General and qui tam plaintiff receive their respective shares, to the California government entities whose
funds were falsely claimed based on their proportionate share of total California funds falsely claimed
puetaure to California Government Code section 12652(g)(6).

This Motion is based on this amended notice, memorandum of points and authorities set forth

below, the Declaration of Maria Ellinikos, filed concurrently herewith, the papers, records and files in

‘

this action, and upon such other further oral and documentary evidence as may be presented at the

hearing.

DATED: January 21, 2021 XAVIER BECERRA
Attorney General of the State of California

| Mowe ftom _ >
Maria Ellinikos ——_____

Deputy Attorney General
Attorneys for the State of California

AMENDED NOTICE OF MOTION OF THE PEOPLE OF THE STATE OF CALIFORNIA FOR SETTLEMENT
RECOVERY APPORTIONMENT
No. 4:16+cv-02789-JSW 1

 
